 In the Matter of DIAMOND CRYSTAL SALT DIVISION, GENERAL FOODSCORPORATIONandSALT WORKERS UNION No. 19567Case No. R-694.-Decided May 31, 1938SaltManufacturing Industry-Investigation of Representatives:controversy-concerning representation of employees:employer's refusal to grant recognitionof union until question of representation is determined by Board-UnitAppro-priate for Collective Bargaining:production and maintenance employees,exclu-sive of clerical,supervisory,and temporary employees;no controversy as to-Representatives:proof of choice:comparison of pay roll with union list-Cer-tification of Representatives:upon proof of majority representation.Mr. Earl R. Cross,for the Board.Mr. Lester E. Waterbury,of New York City, for the Company.Mr. J. N. Cummings,of Detroit, Mich., for the Union.Mr. Willard Y. Morris,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 3, 1937, Salt Workers Union No. 19567, affiliated withthe American Federation of Labor, herein called the Union, filed withthe Regional Director of the National Labor Relations Board for theSeventh Region (Detroit, Michigan) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Diamond Crystal Salt Company, St. Clair, Michigan,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On March 21, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On March 22, 1938, an amended petition was filed with the saidRegional Director by the Union, substituting "Diamond Crystal SaltDivision, General Foods Corporation" for "Diamond Crystal SaltCompany." General Foods Corporation is herein called the Company.563 564NATIONAL LABOR RELATIONS BOARDOn March 22,1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to the notice,a hearing was held on March 31, 1938,at Detroit,Michigan,beforeWaldo C. Holden, the Trial Examinerduly designated by the Board.The Board and the Company wererepresented by counsel;the Union was represented by an official ofthe American Federation of Labor; and all participated in the hear-ing.Full opportunity to be heard,to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Subsequent to the hearing the Company requested ahearing to present oral argument before the Board.The Boardgranted the request and set the date for the hearing.Before the date'set, the Company notified the Board that it waived the hearing.TheUnion assented to the waiver of hearing.FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDiamond Crystal Salt Division is a manufacturing unit of GeneralFoods Corporation.It comprises two plants,one at St. Clair,Michi-gan, and one at Lyons, Kansas.Although both plants are under thesupervision of Diamond Crystal Salt Division,separate pay rolls aremaintained.The present controversy involves only"the employees atthe St. Clair Plant.Approximately 99:69 per cent of the total raw materials used at theSt.Clair plant are obtained within the State of Michigan.All thefinished products of the St. Clair plant are sold to Diamond CrystalSalt Company,Inc., a sales corporationwholly owned by the Com-pany.Diamond Crystal Salt Company,Inc., has 28 district salesoffices among the several States, one of which is in Michigan.During1937 the sales of Diamond Crystal Salt Company, Inc., totaled 371,-039,300 pounds,at a gross sales value of $3,678,440.72, includingfreight.Of this amount 85.6 per cent was shipped to customers out-side the State of Michigan by motor truck, railroad,and boat.II. THE ORGANIZATION INVOLVEDSaltWorkers Union No. 19567 is a labor organization affiliated withthe American Federation of Labor, under whose charter it has oper-ated from'1934 until the present time. It admits to membership allemployees at the St. Clair plant except those of a clerical,supervisory,or temporary status. DECISIONS AND ORDERSIII. THE QUESTION CONCERNING REPRESENTATION565,In October 1937, a committee composed of Union members pre-sented a working agreement to officials of Diamond Crystal Salt Divi-sion.This agreement contained a request for exclusive bargaining-rights.The committee claimed to represent a substantial majority ofthe production employees at the St. Clair plant, but refused- to showwritten proof thereof to the company officials.The latter informed"the committee that the Company would not recognize the Union until,it had been certified by the National Labor Relations Board.We find that a question has arisen concerning representation ofemployees of the Company at its St. Clair plant.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON,COMMERCEWe find that the question concerning representation which has-arisen, occurring in connection with the operations of the -Diamond'Crystal Salt Division described in Section I above, has a close, inti-mate, and substantial relation to trade, traffic, and commerce among-the several States, and tends to lead to labor disputes burdening and,obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agree that the unit should include allthe production and maintenance employees at the St. Clair plant,excluding those of a supervisory, clerical, or temporary status._We find that the production and maintenance employees of theCompany at its St. Clair plant, exclusive of clerical, supervisory, andtemporary employees, constitute a unit appropriate for the purposes-of collective bargaining and that said unit will insure to employees ofthe Company the full benefit of their rights to self-organization andto collective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThere was introduced in evidence at the hearing the company's payroll at the St. Clair plant for the week ending November 6, 1937, the,pay-roll period during which the petition was filed.The pay rollcontains the names of 396 employees, including 51 clerical or super-visory and 31 temporary employees. Exclusive of the names of cleri-cal, supervisory, and temporary employees, 23 names bearing thesame "clock" number-appear twice on the pay roll. Thus, the payroll contains the names of 291 employees within the unit which wehave found appropriate. 566NATIONAL LABOR RELATIONS BOARDThe Union introduced at the hearing a list of 169 signatures underthe heading : "We the undersigned were members in good standing ofthe Diamond Crystal Salt Workers Union, Local 19567, affiliated withthe A. F. of L. on November third, 1937." Evidence was introducedto show that this list was obtained in March 1938, for the express pur-pose of establishing proof of membership in preparation for the hear-ing of March 31, 1938. Representatives of the Union testified to theprocurement of signatures.The Company did not dispute their genu-ineness.Having checked the list against the pay roll for the week endingNovember 6, 1937, we find that the names of 164 of the said 169 personssigning the list submitted by the Union appear also on the pay roll ofNovember 6, 1937.We find that Salt Workers Union No. 19567 has been designatedand selected by a majority of the employees in the appropriate unit astheir representative for the purpose of collective bargaining. It is,therefore, the exclusive representative of all employees in such unitfor the purposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees in the plant at St. Clair, Michigan, of DiamondCrystal Salt Division, General Foods Corporation, within the mean-ing of Section 9 (c) and Section 2 (6) and (7), of the National LaborRelations Act.2.The production and maintenance employees of the Company,excluding clerical, supervisory, and temporary employees, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.SaltWorkers Union No. 19567 is the exclusive representative ofall the employees in such unit for the purposes of- collective bargain-ing,within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the- National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended, DECISIONS AND ORDERS567IT IS HEREBY CERTIFIED that Salt Workers Union No. 19567 has beendesignated and selected by a majority of the production and mainte-nance employees of the plant in St. Clair, Michigan, of DiamondCrystal Salt Division, General Foods Corporation, excluding clerical,supervisory, and temporary employees, as their representative for thepurposes of collective bargaining and that, pursuant to the provisionsof Section 9 (a) of the Act, Salt Workers Union No.,19567 is theexclusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment._100791-38-vol vii--37